EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 6, line 3, in the phrase “simultaneously_focuses”, replacing the underscore with a space.
In claim 14, line 5, in the phrase “the semiconductor”, replacing “the” with --a--.
In claim 20, line 10, inserting a comma after “20 degrees”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2015/0204802) discloses a metrology system (title) comprising: an x-ray illumination source (via 804) configured to generate an amount of soft x-ray radiation including multiple illumination wavelengths (from 804) within a photon energy range from 80 electronvolts to 3,000 electronvolts (par. 35); one or more x-ray illumination optical elements (810) disposed in an illumination optical path between the x-ray illumination source (804) and a semiconductor wafer (par. 25), wherein the one or more x-ray illumination optical elements focus the amount of soft x-ray radiation onto the semiconductor wafer (100 and par. 25) as an x-ray illumination beam incident on the semiconductor wafer at a nominal grazing incidence angle between 5 and 20 degrees (par. 33: 10-15 degrees); an x-ray detector (250) configured to detect an amount of x-ray radiation scattered (206) from the semiconductor wafer in response to the incident x-ray illumination beam; and a computing system (899) configured to determine a value of a parameter of 
However, the prior art fails to disclose or fairly suggest a metrology system including: an x-ray illumination source configured to generate an amount of soft x-ray radiation including multiple illumination wavelengths within a photon energy range from 80 electronvolts to 3,000 electronvolts; and wherein the one or more x-ray illumination optical elements focus the amount of soft x-ray radiation including the multiple illumination wavelengths onto the semiconductor wafer as an x-ray illumination beam incident on the semiconductor wafer at a nominal grazing incidence angle between 5 and 20 degrees, in combination with all of the other recitations in the claim. 

Regarding claim 14 and its dependent claim(s), if any, the prior art discloses a corresponding method.  
However, the prior art fails to disclose or fairly suggest a method including: generating an amount of soft x-ray radiation including multiple illumination wavelengths within a photon energy range from 80 electronvolts to 3,000 electronvolts; and focusing the amount of soft x-ray radiation including the multiple illumination wavelengths onto the semiconductor wafer as an x-ray illumination beam incident on the semiconductor wafer at a nominal grazing incidence angle between 5 and 20 degrees, in combination with all of the other recitations in the claim. 

Regarding claim 20 and its dependent claim(s), if any, the prior art discloses a corresponding system.  
However, the prior art fails to disclose or fairly suggest a metrology system including: an x-ray illumination source configured to generate an amount of soft x-ray radiation including multiple illumination wavelengths within a photon energy range from 80 electronvolts to 3,000 electronvolts; and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884